Title: Samuel Adams to Abigail Adams, 31 July 1779
From: Adams, Samuel
To: Adams, Abigail



Boston 31 July 79

Mr. Saml. Adams and Mrs. Adams present their most friendly Regards to Mrs. Adams of Braintree. In Answer to her Message to Mr. A, he informs her, that in a Letter he receivd a few days ago from Arthur Lee dated the 6th of March, Mr. Lee acquaints him in these Words,“Our Friend my late Colleague means to embark soon, and from him you will learn the State of our Affairs here.” The Letter was dated at Nantez. Mr. Lee does not explain or hint at the Motive. Other Letters I am informd, are come to hand at Philadelphia dated as late as the 6th of April. Mr. and Mrs. A. intend to do themselves the Pleasure of visiting Mrs. A at Braintree soon.
